UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 3, 2014 SOLAR3D, INC. (Exact name of registrant as specified in its charter) Delaware 000-49805 01-0592299 (State or other jurisdiction of incorporation or organization) (Commission File Number) IRS Employer Identification No.) 26 West Mission Avenue #8 Santa Barbara, CA (Address of Principal Executive Offices) (Zip Code) (805) 690-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Amendment No.2 on Form 8-K/A amends the Form 8-K filed by Solar3D, Inc. (the “Company”) on November 6, 2014 and amended on January 7, 2015 with respect to the asset purchase agreement entered into with MD Energy, LLC, a Nevada limited liability company (‘MDE”) and the members of MDE who hold 100% of the outstanding membership interests. This Amendment No.2 attaches revised pro forma financial information. Except for the revised pro forma financial information, no other changes are being made to the Company’s current report on Form 8-K filed onNovember 6, 2014 and amended Form 8-K filed on January 7, 2015. Item 9.01 Financial Statements and Exhibits. (b)Pro forma financial information. Pro Forma Financial Information as of and for the nine months ended September 30, 2014 and for the year ended December 31, 2013. (d)Exhibits Exhibit Number Description Asset Purchase Agreement dated November 3, 2014 between MD Energy, LLC, Daniel Mitchell, Andrea Mitchell and Solar 3D, Inc. (previously filed as an exhibit to the Company’s quarterly report on Form 10-Q filed on November 10, 2014) MD Energy, LLC condensed consolidated interim financial statements as of September 2014 (unaudited) and December 31, 2013 (audited) and for the nine months ended September 30, 2014 and for the period from April 8, 2013 (inception) through December 31, 2013, and related notes thereto. (previously filed as an exhibit to the Company’s current report on Form 8-K filed on January 7, 2015) Unaudited Pro forma combined financial statements of Solar3D, Inc. and MD Energy, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOLAR3D, INC. Date: January 14, 2015 By: /s/ James B. Nelson Name: James B. Nelson Title: Chief Executive Officer
